    
Exhibit 10.1




FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE dated as of this 1st day of January, 2018 is by
and between BP BAY COLONY LLC, a Delaware limited liability company
(“Landlord”), and AMAG PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).


RECITALS


By Lease dated June 10, 2013 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 32,217
square feet of rentable floor area (the “Rentable Floor Area of the Original
Premises”) located on the third (3rd) floor of the building (the “Building”)
known as and numbered Bay Colony Corporate Center, 1100 Winter Street, Waltham,
Massachusetts (referred to herein as the “Original Premises”).


By First Amendment to Lease dated as of March 24, 2015 (the “First Amendment”),
Landlord and Tenant (i) increased the size of the Premises by adding thereto an
additional 5,934 square feet of rentable floor area (the “Rentable Floor Area of
the First Additional Premises”) located on the third (3rd) floor of the North
Wing of the Building, which space is shown on Exhibit A attached to the First
Amendment (the “First Additional Premises”) and (ii) extended the Term of the
Lease for a period of one (1) year, upon all of the same terms and conditions
contained in the Lease except as otherwise provided in the First Amendment.


By Second Amendment to Lease dated as of November 3, 2015 (the “Second
Amendment”), Landlord did lease to Tenant and Tenant did hire and lease from
Landlord, on a temporary basis which expired on April 30, 2016, certain premises
containing 6,452 square feet of rentable floor area on the second (2nd) floor of
the Building, which space is shown on Exhibit A attached to the Second Amendment
(the “Temporary Premises”), upon all of the same terms and conditions set forth
in the Lease except as otherwise provided in the Second Amendment.


By Third Amendment to Lease dated as of December 7, 2015 (the “Third
Amendment”), Landlord and Tenant (i) increased the size of the Premises by
adding thereto an additional 21,154 square feet of rentable floor area (the
“Rentable Floor Area of the Second Additional Premises”) located on the second
(2nd) floor of the Building, which space is shown on Exhibit A attached to the
Third Amendment (the “Second Additional Premises” and together with the Original
Premises and the First Additional Premises, the “Existing Premises”), (ii)
modified the Temporary Premises Termination Date (as defined in the Second
Amendment) and (iii) extended the Term of the Lease for a period of five (5)
years from the Second Additional Premises Commencement Date (as defined in the
Third Amendment), upon all of the same terms and conditions contained in the
Lease except as otherwise provided in the Third Amendment. The Rentable Floor
Area of the Original Premises, together with the Rentable Floor Area of the
First Additional Premises, and the Rentable Floor Area of the Second Additional
Premises contain 59,305 square feet of rentable floor area (collectively
referred to herein as the “Rentable Floor Area of the Existing Premises”).




Page 1



--------------------------------------------------------------------------------

    
Exhibit 10.1


By License Agreement dated as of February 17, 2017 (the “License Agreement”),
Tenant did license from Landlord certain premises consisting of approximately
6,452 square feet of rentable floor area (the “Rentable Floor Area of the Third
Additional Premises”) located on the second (2nd) floor of the Building, which
space is shown as the “Third Additional Premises” on the plan attached hereto as
Exhibit A and incorporated by reference herein (referred to in the License
Agreement as the “Licensed Premises” and hereinafter referred to as the “Third
Additional Premises”), for a term commencing on February 27, 2017 and expiring
on December 31, 2017 (the “License Term”).


Landlord and Tenant have agreed, upon the expiration of the License Term, to
increase the size of the Premises by adding the Third Additional Premises
thereto upon all of the same terms and conditions contained in the Lease except
as otherwise provided in this Fourth Amendment to Lease (the “Fourth
Amendment”).


Landlord and Tenant are entering into this instrument to set forth said leasing
of the Third Additional Premises and to otherwise amend the Lease as set forth
herein.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


1.Incorporation of Third Additional Premises. Effective as of January 1, 2018
(the “Third Additional Premises Commencement Date”), the Third Additional
Premises shall constitute a part of the Tenant’s Premises demised to Tenant
under the Lease, so that the “Tenant’s Premises” and, by definition the
“Premises” (as defined in Sections 1.1 and 2.1 of the Lease), shall include both
the Existing Premises and the Third Additional Premises.


2.Term. The Term of the Lease for the Existing Premises and the Third Additional
Premises shall be coterminous. Accordingly, the extension option contained in
Section 9.18 of the Lease (as amended by Section 2 of the First Amendment and as
further amended by Section 2 of the Third Amendment) shall apply to the Existing
Premises and the Third Additional Premises collectively and not to either such
space independently.


3.Annual Fixed Rent.


(A)    Annual Fixed Rent for the Existing Premises through the Second Extended
Term shall continue to be payable as set forth in the Lease.


(B)    From and after April 1, 2018 (the “Third Additional Premises Rent
Commencement Date”) through the Second Extended Term, Annual Fixed Rent for the
Third Additional Premises shall be payable at the annual rate of $248,402.00
(being the product of (i) $38.50, and (ii) the Rentable Floor Area of the Third
Additional Premises (being 6,452 square feet)).




Page 2



--------------------------------------------------------------------------------

    
Exhibit 10.1


(C)    During the Third Extended Term (if exercised), Annual Fixed Rent for the
Premises (i.e., the Exiting Premises and the Third Additional Premises) shall be
determined as provided in Section 9.18 of the Lease (as amended).


4.Operating Expenses.


(A)     From and after the Third Additional Premises Commencement Date, for the
purposes of computing Tenant’s payments for Operating Expenses Allocable to the
Premises pursuant to Section 2.6 of the Lease with respect to the Third
Additional Premises, the following is hereby added to the definition of “Base
Operating Expenses” contained in Section 1.1 of the Lease:


“Base Operating Expenses:
With respect to the Third Additional Premises only, Landlord’s Operating
Expenses (as hereinafter defined in Section 2.6) for calendar year 2018, being
the period from January 1, 2018 through December 31, 2018.”



The definition of Base Operating Expenses shall remain unchanged with respect to
the Existing Premises.


(B)    Further, for purposes of determining and calculating Tenant’s payments
for Operating Expenses Allocable to the Premises pursuant to Section 2.6 of the
Lease respecting the Third Additional Premises, (i) all references in Section
2.6 of the Lease to the “Premises” shall be deemed to be references to the Third
Additional Premises, (ii) all references in Section 2.6 of the Lease to the
“Rentable Floor Area of the Premises” shall be deemed to be references to the
Rentable Floor Area of the Third Additional Premises, and (iii) in the
definitions of “Operating Expenses Allocable to the Premises” and “Base
Operating Expenses Allocable to the Premises,” the references to the “Rentable
Floor Area of the Premises” shall be deemed to be references to the Rentable
Floor Area of the Third Additional Premises.


5.Taxes.


(A)    From and after the Third Additional Premises Commencement Date, for the
purposes of computing Tenant’s payments for Landlord’s Tax Expenses Allocable to
the Premises pursuant to Section 2.7 of the Lease with respect to the Third
Additional Premises, the following is hereby added to the definition of “Base
Taxes” contained in Section 1.1 of the Lease:


“Base Taxes:
With respect to the Third Additional Premises only, Landlord’s Tax Expenses (as
hereinafter defined in Section 2.7) for fiscal year 2019, being the period from
July 1, 2018 through June 30, 2019.”





Page 3



--------------------------------------------------------------------------------

    
Exhibit 10.1


The definition of Base Taxes shall remain unchanged with respect to the Existing
Premises.


(B)    Further, for purposes of determining and calculating the Tenant’s
obligations to make payment for Landlord’s Tax Expenses Allocable to the
Premises pursuant to Section 2.7 of the Lease respecting the Third Additional
Premises, (i) all references in Section 2.7 of the Lease to the “Premises” shall
be deemed to be references to the Third Additional Premises, (ii) all references
in Section 2.7 to the “Rentable Floor Area of the Premises” shall be deemed to
be references to the Rentable Floor Area of the Third Additional Premises, and
(iii) in the definitions of “Landlord’s Tax Expenses Allocable to the Premises”
and “Base Taxes Allocable to the Premises,” the references to the “Rentable
Floor Area of the Premises” shall be deemed to be references to the Rentable
Floor Area of the Third Amendment Premises.


6.Parking. Effective as of the Third Additional Premises Commencement Date, the
definition of “Number of Parking Privileges” contained in Section 1.1 of the
Lease shall be deleted in its entirety and the following shall be substituted
therefor:


“Number of Parking Privileges:
One hundred and ninety-eight (198) (being three (3) spaces per 1,000 square feet
of Rentable Floor Area of the Premises).”



7.Condition of the Third Additional Premises. The condition of the Third
Additional Premises upon the Third Additional Premises Commencement Date along
with any work to be performed by either Landlord or Tenant shall be as set forth
in the Third Additional Premises Work Agreement attached hereto as Exhibit B-1
and made a part hereof.


8.Tenant’s Expansion Option. On the conditions (any one or more of which
Landlord may waive, at its election, by written notice to Tenant at any time)
that at the time of Tenant’s delivery of the Expansion Notice (as hereinafter
defined) (i) there exists no Event of Default, (ii) the Lease is still in full
force and effect, and (iii) Tenant has neither assigned the Lease nor sublet
more than thirty-three percent (33%) of the Rentable Floor Area of the Premises
for all or substantially all of the remainder of the Term of the Lease (except
for an assignment or subletting permitted without Landlord’s consent under
Section 5.6.4 of the Lease), Tenant shall have the one-time option to lease the
space on the second (2nd) floor of the Building that is identified as the
“Expansion Premises” on the plan attached hereto as Exhibit A and incorporated
by reference herein (the “Expansion Premises”) on and subject to the terms and
provisions herein set forth. The Expansion Premises contain approximately 3,434
square feet of rentable floor area (the “Rentable Floor Area of the Expansion
Premises”).


(A)Exercise of Rights to the Expansion Premises. Tenant may exercise its option
to lease the Expansion Premises by giving written notice (the “Expansion
Notice”) to Landlord not later than April 30, 2018, time being of the essence,
of its election to exercise its expansion option for the Expansion Premises. If
Tenant fails timely to give such notice, then Tenant shall have no further right
to lease the Expansion Premises, time being of the essence of this Section 8.
Upon the timely giving of such notice, Landlord shall lease and


Page 4



--------------------------------------------------------------------------------

    
Exhibit 10.1


demise to Tenant, and Tenant shall hire and take from Landlord, the Expansion
Premises, without the need for further act or deed by either party, for the term
and upon all of the same terms and conditions of this Lease (except as
hereinafter set forth in this Section 8) and the Expansion Premises shall become
part of the Premises commencing on the Expansion Premises Commencement Date (as
hereinafter defined) and continuing for the duration of the Lease Term (as the
same may be extended).


(B)Lease Provisions Applicable to the Expansion Premises. The leasing to Tenant
of the Expansion Premises shall be upon all the same terms and conditions of the
Lease applicable to the Third Additional Premises (including, without
limitation, the annual rate of Annual Fixed Rent, the Base Operating Expenses,
and the Base Taxes applicable to the Third Additional Premises as set forth in
this Fourth Amendment) except as follows:


i.    Expansion Premises Commencement Date. If Tenant timely gives Landlord the
Expansion Notice, then Landlord shall deliver the Expansion Premises to Tenant
on the first (1st) business day immediately following the date of the Expansion
Notice (the “Expansion Premises Commencement Date”), and the Expansion Premises
shall be added to and become part of the Premises as of the Expansion Premises
Commencement Date.


ii.    Expansion Premises Rent Commencement Date. The date on which Tenant’s
obligation to pay Annual Fixed Rent in respect of the Expansion Premises shall
commence shall be the earlier to occur of (a) the date that is ninety (90) days
following the Expansion Premises Commencement Date, and (b) the date Tenant
commences occupancy of any portion of the Expansion Premises for the conduct of
business.


iii.    Term. The Term of the Lease with respect to the Expansion Premises shall
be coterminous with the remainder of the Premises (i.e., the Existing Premises
and the Third Additional Premises). Accordingly, the extension option contained
in Section 9.18 of the Lease (as amended by Section 2 of the First Amendment and
as further amended by Section 2 of the Third Amendment) shall apply to the
Existing Premises, the Third Additional Premises, and the Expansion Premises
collectively and not to any such space or spaces independently.


iv.    Condition of the Expansion Premises. Tenant shall accept the Expansion
Premises in their then as-is condition (i.e., as of the Expansion Premises
Commencement Date) without any obligation on the Landlord’s part to perform any
additions, alterations, improvements, demolition or other work therein or
pertaining thereto; provided, however, that Landlord shall deliver the Expansion
Premises to Tenant broom clean and free of all tenants, occupants and personal
property and with all Building systems serving the Expansion Premises in good
working order. For the avoidance of doubt, at the expiration or earlier
termination of this Lease, Tenant shall not be required to remove any
telecommunications cabling or wiring existing in the Expansion Premises as of
the Expansion Premises Commencement Date. Tenant, at


Page 5



--------------------------------------------------------------------------------

    
Exhibit 10.1


its sole cost and expense, shall perform all work necessary to prepare the
Expansion Premises for Tenant’s occupancy in accordance with the terms and
conditions set forth on Exhibit B-1 attached hereto except as the same is
hereinafter amended, solely as Exhibit B-1 pertains to the Expansion Premises:  


1.    All references in Exhibit B-1 to (i) the “Third Additional Premises” shall
be replaced with the “Expansion Premises”; (ii) the “Tenant’s Third Additional
Premises Work” shall be replaced with the “Tenant’s Expansion Premises Work”;
and (iii) the “Tenant’s Third Additional Premises Plans” shall be replaced with
the “Tenant’s Expansion Premises Plans; and
 
2.    All references in Section 1.3(iv) of Exhibit B-1 to (i) the “Rentable
Floor Area of the Third Additional Premises” shall be replaced with the
“Rentable Floor Area of the Expansion Premises”, and (ii) the “Tenant Third
Additional Premises Allowance” shall be replaced with the “Tenant Expansion
Premises Allowance.”


For the avoidance of doubt, the reference in Section 1.3(iv) of Exhibit B-1 to
“March 31, 2019” shall remain unchanged.


(C)Amendment. Notwithstanding the fact that Tenant’s exercise of the
above-described expansion option shall be self-executing as aforesaid, the
parties hereby agree promptly to execute a lease amendment reflecting the
addition of Expansion Premises to the Premises on the terms and conditions set
forth in this Section 8.


9.Brokerage.


(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Fourth Amendment except Colliers
International (the “Broker”) and in the event any claim is made against Landlord
relative to dealings by Tenant with any brokers other than the Broker, Tenant
shall defend the claim against Landlord with counsel of Tenant’s selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Fourth Amendment, other than
the Broker, and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers other than the Broker, Landlord shall defend
the claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.


10.Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.


Page 6



--------------------------------------------------------------------------------

    
Exhibit 10.1




11.Ratification. Except as herein amended the Lease shall remain unchanged and
in full force and effect. All references to the “Lease” shall be deemed to be
references to the Lease as amended by the First Amendment, the Second Amendment,
Third Amendment and as herein amended.


12.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Fourth Amendment
and that the person signing this Fourth Amendment on its behalf has been duly
authorized to do so.


13.Electronic Signatures. The parties acknowledge and agree that this Fourth
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.




[Signatures on Following Page]


Page 7



--------------------------------------------------------------------------------

    
Exhibit 10.1






EXECUTED as of the date and year first above written.


 
 
LANDLORD:
 
 
 
WITNESS:


/s/ Patrick Kimble


 
BP BAY COLONY LLC, a Delaware limited liability company


BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member


BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member


BY: BOSTON PROPERTIES, INC., a Delaware corporation, its general partner



 
By:
/s/ Bryan J. Koop
 
Name:
Bryan J. Koop
 
Title:
Executive Vice President





 
 
TENANT:
WITNESS:
 
 




/s/ Chantal Sarmanoukian
 
AMAG PHARMACEUTICALS, INC., a Delaware corporation



 
By:
/s/ Edward Myles
 
Name:
Edward Myles
 
Title:
EVP & CFO















Page 8



--------------------------------------------------------------------------------


    
Exhibit 10.1


EXHIBIT A


Floor Plan - Third Additional Premises and Expansion Premises


exato102.jpg [exato102.jpg]










Page 9



--------------------------------------------------------------------------------


    
Exhibit 10.1


EXHIBIT B-1


Third Additional Premises Work Agreement


1.1    Tenant’s Work
(A)    Tenant shall accept the Third Additional Premises in their as-is
condition without any obligation on the Landlord’s part to perform any
additions, alterations, improvements, demolition or other work therein or
pertaining thereto. Tenant, at its sole cost and expense, shall perform all work
necessary to prepare the Third Additional Premises for Tenant’s occupancy in
accordance with plans and specifications prepared by an architect, licensed by
the Commonwealth of Massachusetts and reasonably approved by Landlord, such
plans and specifications to be subject to the reasonable approval of the
Landlord. Tenant shall submit to Landlord a detailed floor plan layout together
with working drawings (the “Tenant’s Submission”) for work to be performed by
Tenant to prepare the Third Additional Premises for Tenant’s occupancy
(“Tenant’s Third Additional Premises Work”). Such floor plan layout and working
drawings (the “Third Additional Premises Plans”) shall contain at least the
information required by, and shall conform to the requirements of, Exhibit B-2
attached hereto and made a part hereof. Provided that the Third Additional
Premises Plans contain at least the information required by, and conform to the
requirements of, said Exhibit B-2, Landlord’s approval of the Third Additional
Premises Plans shall not be unreasonably withheld, conditioned or delayed, and
if Landlord does not require third-party review of such Third Additional
Premises Plans, Landlord shall respond within fourteen (14) days after Tenant
has submitted the Third Additional Premises Plans to Landlord; however,
Landlord’s determination of matters relating to aesthetic issues relating to
alterations or changes which are visible outside the Premises shall be in
Landlord’s sole discretion. If Landlord disapproves of any Third Additional
Premises Plans, then Tenant shall promptly have the Third Additional Premises
Plans revised by its architect to incorporate all objections and conditions
presented by Landlord and shall resubmit such plans to Landlord no later than
seven (7) days after Landlord has submitted to Tenant its objections and
conditions. Such process shall be followed until the Third Additional Premises
Plans shall have been approved by the Landlord without objection or condition.
    
(B)    Once the Third Additional Premises Plans have been approved by Landlord,
Tenant, at its sole cost and expense, shall promptly, and with all due
diligence, perform Tenant’s Third Additional Premises Work as set forth on the
Third Additional Premises Plans, and, in connection therewith, the Tenant shall
obtain all necessary governmental permits and approvals for Tenant’s Third
Additional Premises Work. All of Tenant’s Third Additional Premises Work shall
be performed strictly in accordance with the Third Additional Premises Plans and
in accordance with applicable Legal Requirements (as defined in Section 1.3 of
the Lease) and Insurance Requirements (as defined in Section 5.12 of the Lease).
Tenant shall have Tenant’s Third Additional Premises Work performed by
contractors, reasonably approved by Landlord, which contractors shall provide to
Landlord such insurance as required by Section 8.14 of the Lease. Landlord shall
have the right to provide such rules and regulations relative to the performance
of Tenant’s Third Additional Premises Work and


Page 10



--------------------------------------------------------------------------------

    
Exhibit 10.1


any other work which the Tenant may perform under the Lease and Tenant shall
abide by all such reasonable rules and regulations and shall cause all of its
contractors to so abide including, without limitation, payment for the costs of
using Building services; provided, however, in the event of a conflict between
such rules and regulations and the terms of the Lease, the terms of the Lease
shall govern. It shall be Tenant’s obligation to obtain a certificate of
occupancy or other like governmental approval for the use and occupancy of the
Third Additional Premises to the extent required by law, and Tenant shall not
occupy any portion of the Third Additional Premises for the conduct of business
until and unless it has obtained such approval (to the extent required by law)
and has submitted to Landlord a copy of the same together with waivers of lien
from all of Tenant’s contractors in form adequate for recording purposes. Tenant
shall also prepare and submit to Landlord promptly after Tenant’s Third
Additional Premises Work is substantially complete a set of as-built plans in
both print and electronic forms showing the work performed by Tenant to the
Third Additional Premises including, without limitation, any wiring or cabling
installed by Tenant or Tenant’s contractor for Tenant’s computer, telephone and
other communication systems.


1.2    Quality and Performance of Work
All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable Legal Requirements
and all Insurance Requirements. All of Tenant’s work shall be coordinated with
any work being performed by or for Landlord and in such manner as to maintain
harmonious labor relations. Landlord may inspect Tenant’s Third Additional
Premises Work at reasonable times and shall promptly give notice of observed
defects. Landlord authorizes Tenant to rely in connection with design and
construction upon approval and other actions on Landlord’s behalf by Landlord’s
Construction Representative named herein or any person hereinafter designated in
substitution or addition by notice to the Tenant. Landlord hereby designates
Kara Must as its Construction Representative. Tenant acknowledges that Tenant is
acting for its own benefit and account and that Tenant will not be acting as
Landlord’s agent in performing any Tenant Third Additional Premises Work,
accordingly, no contractor, subcontractor or supplier shall have a right to lien
Landlord’s interest in the Property in connection with any work.
  
1.3    Special Allowance
Landlord shall provide to Tenant a special allowance in an amount equal to the
product of (x) $15.00 and (y) the Rentable Floor Area of the Third Additional
Premises (the “Tenant Third Additional Premises Allowance”). The Tenant Third
Additional Premises Allowance shall be used and applied by Tenant solely on
account of the cost of Tenant’s Third Additional Premises Work. Provided that
the Tenant (i) has completed all of such Tenant’s Third Additional Premises Work
in accordance with the terms of this Fourth Amendment, has paid for all of such
Tenant’s Third Additional Premises Work in full and has delivered to Landlord
lien waivers from all persons who might have a lien as a result of such work, in
the recordable forms attached to the Third Amendment as Exhibit E, (ii) has
delivered to Landlord its certificate specifying the cost of such Tenant’s Third
Additional


Page 11



--------------------------------------------------------------------------------

    
Exhibit 10.1


Premises Work and all contractors, subcontractors and suppliers involved with
Tenant’s Third Additional Premises Work, together with evidence of such cost in
the form of paid invoices, receipts and the like, (iii) has delivered to
Landlord a final set of record drawings for Tenant’s Third Additional Premises
Work, (iv) has satisfied the requirements of (i) through (iii) above and made
request for such payment on or before March 31, 2019, (v) is not otherwise in
default under the Lease beyond any applicable notice and cure period, and (vi)
there are no liens (unless bonded to the reasonable satisfaction of Landlord)
against Tenant’s interest in the Lease or against the Building or the Site
arising out of Tenant’s Third Additional Premises Work or any litigation in
which Tenant is a party, then within thirty (30) days after the satisfaction of
the foregoing conditions, the Landlord shall pay to the Tenant the lesser of the
amount of such costs so certified or the amount of the Tenant Third Additional
Premises Allowance. For the purposes hereof, the cost to be so reimbursed by
Landlord shall include the cost of leasehold improvements, but not the cost of
any of Tenant’s personal property, trade fixtures or trade equipment or any
so-called soft costs for architectural or engineering fees or for
telecommunications and AV wiring above the Soft Costs Cap (hereinafter defined).
The total amount of the Tenant Third Amendment Premises Allowance that may be
applied towards soft costs for architectural and engineering fees and for
telecommunications and AV wiring shall not exceed an amount equal to the product
of (x) $4.00 and (y) the Rentable Floor Area of the Third Additional Premises
(the “Soft Costs Cap”). Notwithstanding the foregoing, Landlord shall be under
no obligation to apply any portion of the Tenant Third Additional Premises
Allowance for any purposes other than as provided in this Section 1.3, nor shall
Landlord be deemed to have assumed any obligations, in whole or in part, of
Tenant to any contractors, subcontractors, suppliers, workers or materialmen.
Further, the Tenant Third Additional Premises Allowance shall only be applied
towards the cost of leasehold improvements and in no event shall Landlord be
required to make application of any portion of the Tenant Third Additional
Premises Allowance towards Tenant’s personal property, trade fixtures or moving
expenses or on account of any supervisory fees, overhead, management fees or
other payments to Tenant, or any partner or affiliate of Tenant. In the event
that such cost of Tenant’s Third Additional Premises Work is less than the
Tenant Third Additional Premises Allowance, Tenant shall not be entitled to any
payment or credit nor shall there be any application of the same toward Annual
Fixed Rent or Additional Rent owed by Tenant under the Lease.






Page 12



--------------------------------------------------------------------------------


    
Exhibit 10.1


EXHIBIT B-2


Tenant Plan and Working Drawing Requirements


1.
Floor plan indicating location of partitions and doors (details required of
partition and door types).



2.
Location of standard electrical convenience outlets and telephone outlets.



3.
Location and details of special electrical outlets; (e.g. Xerox), including
voltage, amperage, phase and NEMA configuration of outlets.



4.
Reflected ceiling plan showing layout of standard ceiling and lighting fixtures.
Partitions to be shown lightly with switches located indicating fixtures to be
controlled.



5.
Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.



6.
Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.



7.
Location and details of special structural requirements, e.g., slab penetrations
and areas with floor loadings exceeding a live load of 70 lbs./s.f.



8.
Locations and details of all plumbing fixtures; sinks, drinking fountains, etc.



9.
Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.



10.
Finish schedule plan indicating wall covering, paint or paneling with paint
colors referenced to standard color system.



11.
Details and specifications of special millwork, glass partitions, rolling doors
and grilles, blackboards, shelves, etc.



12.
Hardware schedule indicating door number keyed to plan, size, hardware required
including butts, latchsets or locksets, closures, stops, and any special items
such as thresholds, soundproofing, etc. Keying schedule is required.



13.
Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.).



14.
Location of any special soundproofing requirements.



15.
All drawings to be uniform size (30” X 42”) and shall incorporate the standard
project electrical and plumbing symbols and be at a scale of 1/8” = 1’ or
larger.





Page 13



--------------------------------------------------------------------------------

    
Exhibit 10.1


16.
Drawing submittal shall include the appropriate quantity required for Landlord
to file for permit along with four half size sets and one full size set for
Landlord’s review and use.



17.
Provide all other information necessary to obtain all permits and approvals for
Tenant’s Third Additional Premises Work.



18.
Upon completion of the Tenant’s Third Additional Premises Work, Tenant shall
provide Landlord with two hard copies and one CAD file of all updated
architectural and mechanical drawings to reflect all project sketches and
changes.





Page 14

